Sognier, Judge,
dissenting.
I respectfully dissent. I agree with appellant that the judgment should be reversed because the State did not prove an essential element of the crime, compliance with the statutory notice requirement.
OCGA § 16-7-21 (b) (2) provides that one “commits the offense of criminal trespass when he knowingly and without authority . . . [e]nters upon the land or premises of another person . . . after receiving, prior to such entry, notice from the owner [or] rightful occupant . . . that such entry is forbidden.” (Emphasis supplied.) Inherent in the statutory notice requirement, which is an essential element that must be proven by the prosecution beyond a reasonable doubt, is “a requirement that notice be reasonable under the circumstances, as well as sufficiently explicit to apprise the trespasser what property he is forbidden to enter.” Rayburn v. State, 250 Ga. 657-658 (2) (300 SE2d 499) (1983). This court has recognized that “[c]riminal trespass is ... a location crime and its purpose is to keep the defendant off the property of others. . . . [T]he term ‘premises’ has varying meanings, but it is inclusive enough generally to mean land and the buildings thereon.” Williamson v. State, 134 Ga. App. 583 (215 SE2d 518) (1975). Given the plain language of the statute and the interpretations previously rendered, I am constrained to interpret the statute to *209require that in order to convict a defendant for a violation of OCGA § 16-7-21 (b) (2), the defendant must have been given notice that his entry into a specific place or places is forbidden. An admonition to avoid a specific person wherever he or she might be, unaccompanied by any reference to specific premises occupied by that person, simply does not satisfy the statutory requirement. See Rayburn, supra at 657-658 (2) (prior admonition to “ ‘stay away from the bus station’ ” was sufficient to authorize a trespass conviction for entry into the main lobby of the bus terminal); Wingfield v. State, 191 Ga. App. 800 (383 SE2d 180) (1989) (prior warning not to return to complainant’s “property” held sufficient to authorize the appellant’s conviction for entering the driveway of the complainant’s residence).
Decided December 5, 1990
Rehearing denied December 20, 1990
Michael J. Reily, for appellant.
James L. Webb, Solicitor, Lawrence W. Daniel, R. Lee O’Brien, Jr., Helen A. Roan, Assistant Solicitors, for appellee.
In the case at bar, although Dr. Braswell warned appellant to stay away from her person, and he was admonished not to go to her house or the Emory campus, it is undisputed he was never told not to enter her dental office on Piedmont Road. Moreover, given that appellant obtained a regularly scheduled dental appointment with Dr. Braswell and was permitted to enter her office, even if Dr. Braswell’s prior admonitions could be considered to constitute sufficient notice, that notice was superseded by this acceptance of his request for an appointment. Accordingly, I agree with appellant that the earlier notices given by Dr. Braswell were insufficient to satisfy the statutory requirement of prior notice that his entry into her dental office was forbidden. Compare Rayburn, supra.
The statutory construction postulated by the majority conflicts with the Supreme Court’s holding in Rayburn that the notice given must include an “explicit” reference to the property the defendant is forbidden to enter. Further, the majority’s concern that victims in circumstances such as those presented here may go unprotected is unwarranted, for subparagraph (b) (3) of OCGA § 16-7-21 authorizes a criminal trespass conviction when one who has not previously been on notice to stay away from a specific place enters same and remains after being given notice from one in authority to depart. In addition, in appropriate circumstances a victim may seek issuance of a peace bond under OCGA § 17-6-90 or OCGA § 17-6-110.
I am authorized to state that Judge Beasley joins in this dissent.